FILED
                              NOT FOR PUBLICATION                           JAN 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


HARSIMRAN SINGH,                                 No. 11-73378

               Petitioner,                       Agency No. A078-974-211

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Harsimran Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, we deny Zhou’s
request for oral argument.
discretion the BIA’s denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d
983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying the Singh’s third motion to

reopen as untimely and number-barred where the motion was filed more than seven

years after the BIA’s final administrative order, see 8 C.F.R. § 1003.2(c)(2), and

Singh failed to establish materially changed circumstances in India to qualify for

the regulatory exception to the time and numerical limitations for motions to

reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987 (new evidence

“must be ‘qualitatively different’ from the evidence presented at the previous

hearing”); see also Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir. 2008)

(BIA did not abuse its discretion in concluding alien failed to establish prima facie

eligibility, where motion to reopen was based on underlying claim found not

credible).

      We reject Singh’s contentions that the BIA erred in its treatment of the

evidence submitted. See Najmabadi, 597 F.3d at 990-91 (BIA must consider

issues raised and announce its decision in a manner sufficient for reviewing court

to perceive that it has heard and thought and not merely reacted).

      To the extent Singh attempts to challenge the agency’s underlying credibility

determination, we decline to review this claim because this court already decided


                                          2                                      11-73378
the issue in Singh v. Gonzales, No. 04-71721, 2006 WL 3313170 (9th Cir.

November 14, 2006).

      PETITION FOR REVIEW DENIED.




                                       3                                  11-73378